Old Mutual Funds II Supplement Dated May 1, 2009 This Supplement updates certain information contained in the currently effective Class A and Class C Shares Prospectus of Old Mutual Funds II dated July 28, 2008, as supplemented (the “Prospectus”).You should retain your Prospectus and any supplements for future reference. You may obtain an additional copy of the Prospectus, as supplemented, free of charge, by calling 888-772-2888 or via the Internet at oldmutualfunds.com. The following replaces in its entirety the section of the Prospectus entitled “The Investment Adviser & Sub-Advisers – The Portfolio Managers – Old Mutual Dwight Intermediate Fixed Income Fund” on page 93 of the Prospectus: Old Mutual Dwight Intermediate Fixed Income Fund Messrs. Martin, Milne, Norris and Wulf share responsibility for the day-to-day portfolio management activities for the Old Mutual Dwight Intermediate Fixed Income Fund. Edwin A. Martin, CFA, FSA, MAAA, is a Senior Vice President and Head of Quantitative Analysis at Dwight, positions he has held since January, 2007.Prior to serving in these positions, Mr. Martin served as Vice President and Quantitative Analyst at Dwight since 2003. Peter M. Milne is a Senior Vice President and Portfolio Manager at Dwight, positions he has held since 2006.Prior to serving in these positions, Mr. Milne served as Vice President at Dwight since 2004.Mr. Milne has been employed with Dwight since 1999. Mr.
